Reverse and Remand and Opinion Filed April 21, 2021




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00630-CV

                     TRENT S. GRIFFIN, Appellant
                                V.
            AMERICAN ZURICH INSURANCE COMPANY, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-05893

                             MEMORANDUM OPINION
                       Before Justices Schenck, Molberg, and Nowell
                                Opinion by Justice Molberg
        In his second appeal in this case,1 appellant Trent S. Griffin, appearing pro se,

appeals the trial court’s final judgment and argues the trial court abused its discretion

in dismissing his claims with prejudice. We agree and reverse, as we explain below.

                                             BACKGROUND

        We draw certain facts from our prior opinion. This is a suit for judicial review

of a decision of the Texas Department of Insurance—Workers’ Compensation


    1
     See Griffin v. Am. Zurich Ins. Co., No. 05-14-01510-CV, 2016 WL 4039257 (Tex. App.—Dallas July
26, 2016, pet. denied) (mem. op.) (dismissing appeal for want of jurisdiction because the trial court had not
yet entered a final order and thus had no jurisdiction to consider appellant’s complaints regarding the trial
court’s summary judgment rulings).
Division (“the Division”). On February 21, 2012, Griffin suffered an on-the-job

injury and made a claim for workers’ compensation benefits. American Zurich

Insurance Company (“Zurich”) accepted the claim and began paying temporary

income benefits. The Division subsequently designated a doctor to determine

whether Griffin had reached maximum medical improvement and, if so, what his

impairment rating was. The designated doctor determined that Griffin had suffered

a neck and shoulder soft tissue injury and also diagnosed him as having degenerative

conditions of the shoulder and neck.        The designated doctor concluded the

degenerative conditions were most likely preexisting, but required further

evaluation. The designated doctor nevertheless evaluated the soft tissue injuries and,

based on those injuries, determined Griffin had reached clinical maximum medical

improvement (MMI) on April 26, 2012, and had a zero percent impairment rating.

He stated he would obtain an EMG and MRI and provide an addendum if the results

altered his conclusions. One week later, the designated doctor finalized his report

without additional testing because Griffin was unable to schedule both an EMG and

an MRI within the time limits required by the Division. A doctor selected by

Griffin’s treating physician subsequently examined Griffin. That doctor diagnosed

Griffin with a cervical disc displacement and cervical radiculitis and concluded

Griffin had not yet reached MMI.

      A contested case hearing followed to resolve the parties’ disputes regarding

the extent of Griffin’s on-the-job injuries, whether he had reached MMI, and, if so,

                                         –2–
what his impairment rating was. The hearing officer determined Griffin had failed

to show a causal link between the compensable injury event and the disputed

injuries, Griffin’s on-the-job injury was limited to the soft tissue injuries, and Griffin

had reached MMI on April 26, 2012, with a zero percent impairment rating. An

appeals panel affirmed the hearing officer’s decision.

        Griffin filed suit on May 29, 2013, for judicial review of the Division’s

decision.      We noted in our original opinion that Griffin’s petition included

complaints that (1) the evidence did not support the Division’s decision, (2) Zurich

waived its right to contest whether his injuries were compensable, (3) he was denied

his rights to due process and equal protection of the laws, (4) the Division’s decision

was arbitrary and capricious, and (5) the Division exceeded its statutory authority.2

        The trial court granted summary judgment on various issues, but its orders did

not dispose of all issues and claims. Thus, because we lacked jurisdiction to consider

the trial court’s prior summary judgment orders, we dismissed that appeal and

remanded the case as a result. See Griffin, 2016 WL 4039257, at *1–2.

        Following remand, the case was called for jury trial on January 15, 2019.

Griffin appeared pro se and announced ready, and he never withdrew that

announcement. Zurich appeared through its counsel and explained it had announced


    2
      The original petition was Griffin’s only pleading at the time of our prior opinion. Since remand, he
has amended his petition several times. Based on the record before us, his fourth amended petition is his
live pleading, and in it, he asserts twenty-three separate counts as claims. We make no comment here on
the merits of Griffin’s claims, his ability to pursue them, or his right to the relief he requests.


                                                  –3–
not ready the week before. The court asked Zurich’s counsel why it was not ready,

disagreed with counsel’s conclusion regarding the court’s prior orders, and indicated

trial would proceed.3

        The parties and the court engaged in other discussions about various pretrial

matters, including witnesses, exhibits, and motions in limine. Upon inquiry from

the court, Griffin identified nine witnesses other than himself that he intended to call

and stated two were there at that time. Zurich’s counsel objected to all of the

witnesses, stating Griffin had failed to disclose them during the discovery process,

which Griffin disputed.4 Zurich’s counsel also informed the court that Griffin was

the only witness Zurich intended to call.

        The court discussed exhibits briefly but moved on to Zurich’s motion in

limine, granting several of the matters addressed therein. Soon after noting “we have

our jury coming in pretty soon,” the court went off the record, and it is not clear from

the record whether any additional discussion or rulings occurred in the interim.

        When the proceedings continued on the record, the court stated:

        One of the first things about being a judge is that you have to follow
        the rules regardless of the outcome. Sometimes it’s easy to do so and
        sometimes it’s very difficult because we want the end result of people
        having their day in court. However, at the district court level when you
        have your day in court, you must follow the rules. I am obligated to

    3
       When the court alluded to all of the years that had elapsed, the court inquired about why Zurich was
not ready, and Zurich’s counsel answered, “Because I have orders disposing of the issues.” The court then
stated, “No, you haven’t and we let your office – in fact, you can make your record. We’re proceeding to
trial.”
    4
     We do not have any of the discovery materials before us and do not decide any issues regarding the
merits of Zurich’s objections.
                                                   –4–
        follow the rules of civil procedure regardless of the result. And upon –
        I took a couple of minutes to take a look – re-reviewed the Texas Rules
        of Civil Procedure and, unfortunately, the result is – unfortunately, the
        result is if you didn’t identify the witnesses, I can’t at the last minute
        allow you to present these witnesses. You have to follow the Texas
        Rules of Civil Procedure. The result is unfortunate, which is why we
        advise pro se individuals to – to seek legal counsel so that these harsh,
        harsh results do not occur. So the Court is now going to reverse its
        rulings from earlier. These witnesses were not identified, therefore,
        they will not be permitted to testify [naming two of them] or any of the
        witnesses identified as well as the exhibits. So at this point I think this
        case is a case that will have to be dismissed for want of prosecution.

        Zurich’s counsel asked what the court would like done regarding an order,

and after discussing that for a moment, they concluded as follows:

        [ZURICH’S COUNSEL]: Okay. . . . You struck the fifth amended
        pleading?
        THE COURT: Correct.[5]
        [ZURICH’S COUNSEL]: I’ll put that in there.
        THE COURT: Okay. You can put in whatever you want. I’m famous
        for interlineating.

        [ZURICH’S COUNSEL]: We’re making a record.

        THE COURT: Okay. Right.

        [ZURICH’S COUNSEL]: We know what’s going to happen. And we
        don’t want another 18 months later coming back here.

        THE COURT: No. This needs to be shut down. And I really just
        wanted to create a record so it wouldn’t – but looking back, I would
        have been running afoul with the Texas Rules of Civil Procedure. My
        role as judge is to follow the law regardless of the outcome. . . .


    5
     Four days before trial, Griffin filed a motion for leave to file a fifth amended petition. The trial court
denied the motion on January 15, explaining that the denial was due to “timeliness” and stating, “Fourth
amendment stands.” Thus, at the time of the final judgment, the parties’ live pleadings consisted of Griffin’s
fourth amended petition and Zurich’s fourth amended general denial.
                                                     –5–
        On February 26, 2019, the court signed a Final Judgment which states:

        On this 15th day of January, 2019, this matter came on for trial.
        Plaintiff . . . appeared pro se. Defendant . . . appeared and was
        represented by . . . . The Court granted Defendant’s Motion to Exclude
        Plaintiff’s Evidence and Witnesses. The Court further determined the
        Plaintiff had no evidence to move forward at trial, that Plaintiff failed
        to prosecute his case; thus, Plaintiff’s case should be and was dismissed
        with prejudice.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that
        Plaintiff Griffin recover nothing of and from Defendant Zurich.

        IT IS FURTHER, ORDERED, ADJUDGED and DECREED that the
        previously adjudicated administrative law decisions and rulings . . . are
        hereby affirmed.
        IT IS FURTHER, ORDERED, ADJUDGED and DECREED that
        FINAL JUDGMENT is hereby entered in favor of Defendant American
        Zurich Insurance Company against Plaintiff Trent S. Griffin as to any
        and all claims and/or causes of actions asserted by Plaintiff Griffin in
        this litigation.
        This is a Final Judgment. This Final Judgment resolves any and all
        Disputes between the parties.
        All other relief not expressly granted herein is DENIED.

        Griffin timely appealed. Before he did so, he filed two motions for new trial

and motions for reinstatement (one original, one amended), and in each, he requested

that the court issue findings of fact and conclusions of law.6 The trial court did not

rule on the motions and did not issue any findings of fact or conclusions of law. 7


    6
     In the first document, Griffin included a request for findings of fact and conclusions of law, while the
second document included a notice of past-due findings of fact and conclusions of law.
    7
      Griffin mentions the trial court’s lack of findings and conclusions in his brief, but he does not appear
to present this as a point of error on appeal. Even if he had, under the circumstances here, the trial court’s
inaction regarding those requests was not improper because the case was not tried without a jury and
because the trial court did not conduct an evidentiary hearing. See TEX. R. CIV. P. 296 (party may request

                                                    –6–
                                          ISSUE ON APPEAL

        We begin by identifying the issue before us. An appellant’s brief is to “state

concisely all issues or points presented for review” and “contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and the

record.” See TEX. R. APP. P. 38.1(f), 38.1(i). At 100 pages, excluding attachments,

Griffin’s principal brief is neither clear nor concise. His “issues presented” consists

of roughly six pages of text. Generally, Griffin goes to great lengths to describe his

views of the parties’ roughly seven- or eight-year dispute, and his brief is difficult,

if not impossible at times, to decipher.8 However, because “[d]isposing of appeals

for harmless procedural defects is disfavored,” we construe briefs “reasonably, yet

liberally, so that the right to appellate review is not lost by waiver.” Weeks Marine,

Inc. v. Garza, 371 S.W.3d 157, 162 (Tex. 2012) (citing Perry v. Cohen, 272 S.W.3d

585, 587 (Tex. 2008) (per curiam)). Viewed reasonably and liberally, Griffin’s brief

clearly raises the only issue we address here—whether the trial court abused its

discretion and committed reversible error by involuntarily dismissing his claims and

entering a take-nothing judgment on February 26, 2019. We conclude the trial court

did so based on the record before us.




findings of fact and conclusions of law in cases tried without a jury); Belohlavy v. Belohlavy, No. 05-98-
02096-CV, 2001 WL 804507, at *2 (Tex. App.—Dallas 2001, no pet.) (mem. op.) (noting case is “tried”
for rule 296 purposes when court holds evidentiary hearing).
    8
     With attachments, Griffin’s principal brief is 1,627 pages long and contains a single item under
“argument” in the brief’s table of contents.
                                                  –7–
                                 LEGAL STANDARDS

      “A court may dismiss a case for want of prosecution under either [r]ule 165a

or under its common law inherent authority.” Alexander v. Lynda’s Boutique, 134

S.W.3d 845, 850 n.18 (Tex. 2004) (citing Villarreal v. San Antonio Truck & Equip.,

994 S.W.2d 628 (Tex. 1999)). A court may also, after notice and hearing, make

certain orders in regard to a party’s failure to comply with proper discovery requests,

including dismissing the action or proceedings with or without prejudice, a result

often referred in civil cases as a “death penalty” sanction. See TEX. R. CIV. P.

215.2(b)(5); Shops at Legacy (Inland) Ltd. P’ship v. Fine Autographs &

Memorabilia Retail Stores Inc., 418 S.W.3d 229, 232 (Tex. App.—Dallas 2013, pet.

denied).

      We review a dismissal for want of prosecution and a dismissal for discovery

failures under an abuse of discretion standard. See Villarreal, 994 S.W.2d at 630

(review for dismissal for want of prosecution); Low v. Henry, 221 S.W.3d 609, 614

(Tex. 2007) (review for dismissal for discovery failure). A trial court abuses its

discretion when it acts arbitrarily or unreasonably, or without reference to any

guiding rules and principles of law. Downer v. Aquamarine Operators, Inc., 701

S.W.2d 238, 241–42 (Tex. 1985); see Am. Flood Research, Inc. v. Jones, 192 S.W.3d

581, 583 (Tex. 2006) (per curiam). We review the entire record to determine

whether the imposition of sanctions constitutes an abuse of discretion. Id.



                                         –8–
        Legal principles regarding directed verdicts are also instructive here, even if

not directly at issue.9 A directed verdict “is a procedural device to ask the court to

render judgment without submitting a charge to the jury because there is nothing for

a jury to decide.” C.B. v. Tex. Dep’t. of Family and Protective Serv., 440 S.W.3d

756, 769 (Tex. App.—El Paso 2013, no pet.). A motion for directed verdict may be

made orally or in writing and shall state the specific grounds for the motion. Dillard

v. Broyles, 633 S.W.2d 636, 645 (Tex. App.—Corpus Christi 1982, writ ref’d n.r.e.);

TEX. R. CIV. P. 268.

        “A court may instruct a verdict if no evidence of probative force raises a fact

issue on the material questions in the suit.” Prudential Ins. Co. of America v.

Financial Review Services, Inc., 29 S.W.3d 74, 77 (Tex. 2000) (citing Szczepanik v.

First S. Trust Co., 883 S.W.2d 648, 649 (Tex. 1994)). A directed verdict for a

defendant may be proper “when a plaintiff fails to present evidence raising a fact

issue essential to the plaintiff’s right of recovery” or “if the plaintiff admits or the


    9
       Although the record does not indicate that Zurich formally moved for a directed verdict or that the
trial court granted one, we discuss the general requirements for such motions because the court’s final
judgment had the same practical effect on Griffin’s claims as it would have if the court had granted a motion
for directed verdict immediately prior to the beginning of voir dire, at least if we view the final judgment
as a judgment on the merits in light of its “take nothing” language. See, e.g. Qaddura v. Indo-European
Foods, Inc., 141 S.W.3d 882, 894 (Tex. App.—Dallas 2004, pet. denied) (“A take nothing judgment,
however, is a judgment on the merits, and is inconsistent with a dismissal without prejudice.”) (citing
Garcia–Marroquin v. Nueces Cty. Bail Bond Bd., 1 S.W.3d 366, 379 n.8 (Tex. App.-Corpus Christi–
Edinburgh 1999, no pet.)). Because other language in the final judgment indicates the court dismissed
Griffin’s claims for want of prosecution, the court’s dismissal would be inconsistent with a ruling on the
merits and would be a dismissal without prejudice. See Gracey v. West, 422 S.W.2d 913, 917 (Tex. 1968)
(“The judgment of dismissal of the cause for want of prosecution is not a judgment on the merits of the
cause.”); Harris Cnty. v. Gamblicher, 479 S.W. 3d 514, 516 (Tex. App.—Houston [14th Dist.] 2015, no
pet.) (“a dismissal for want of prosecution is not a determination on the merits, and therefore dismissal with
prejudice in such circumstances is improper”) (citations omitted).
                                                    –9–
evidence conclusively establishes a defense to the plaintiff’s cause of action.”

(citations omitted). Id. In other words, a court should direct a verdict when

reasonable minds can draw only one conclusion from the evidence. Vance v. My

Apt. Steak House, 677 S.W.2d 480, 483 (Tex. 1984); Collora v. Navarro, 574

S.W.2d 65, 68 (Tex. 1978).

         “Ordinarily, a directed verdict should not be granted against a party before the

party has had a full opportunity to present its case and has rested.” Tana Oil and

Gas Co. v. McCall, 104 S.W.3d 80, 82 (Tex. 2003) (citations omitted). Generally,

it is “reversible error for the trial court to direct a verdict without allowing the

plaintiff to present all of its evidence.” State Ofc. Of Risk Mgmt. v. Martinez, 300

S.W.3d 9, 11–12 (Tex. App.—San Antonio 2009, pet. denied) (citing Wedgeworth

v. Kirskey, 985 S.W.2d 115, 116 (Tex. App.—San Antonio 1998, pet. denied)).

                                    APPLICATION AND ANALYSIS

         Here, the Final Judgment states that Griffin’s claims were dismissed with

prejudice “for want of prosecution” and also indicates the court granted Zurich’s

motion to strike witnesses and exhibits.10 While the trial court expressed an intention

to comply with the rules of civil procedure, we find no legal basis in the rules for the

actions the trial court took here. First, although the Final Judgement states that the

court “determined [Griffin] had no evidence to move forward at trial [and] failed to


    10
       In the January 15, 2019 proceedings, Zurich orally moved to strike all witnesses. The record is less
clear regarding Zurich’s objections to Griffin’s exhibits, but for purposes of this opinion, we assume without
deciding that Zurich also objected to Griffin’s exhibits and that the court granted both motions.
                                                   –10–
prosecute his case,” the record shows otherwise. Griffin announced ready, did not

withdraw that announcement, appeared for trial, and reaffirmed his readiness to

proceed. Presumably, Griffin was entitled to testify on his own behalf even if he

had not identified himself as a fact witness in response to written discovery. See

TEX. R. CIV. P. 193.6(a) (permitting testimony of named party even though not

identified in discovery).11

         Second, the record lacks any indication that Griffin was provided with notice

that a want-of-prosecution dismissal might occur. Such notice is required to dismiss

for want of prosecution under either the court’s inherent common law authority or

under rule 165a.12 See Villarreal, 994 S.W.2d at 630 (“party must be provided with

notice and an opportunity to be heard before a court may dismiss a case for want of

prosecution under ether [r]ule 165a or its inherent authority” and failure to do so

“requires reversal”); TEX. R. CIV. P. 165(a) (notice and hearing required for dismissal

for want of prosecution by party’s failure to appear).




    11
      Additionally, and contrary to the trial court’s suggestion otherwise, the trial court was not required
to preclude Griffin, a party, from testifying on his own behalf as to his various causes of action, even if
Zurich established that Griffin failed to timely list himself as a witness. See Decision Consultants, Inc. v.
Zghyer, No. 05-97-01486-CV, 2000 WL 1801139, *1 (Tex. App.—Dallas Dec. 8, 2000) (not designated
for publication) (concluding pro se party’s pleading with narrative of the facts “was sufficient to
communicate [the party’s] identity and his personal knowledge of relevant facts and overruling opponent’s
argument on appeal that trial court erred in permitting the pro se party to testify when he had not identified
himself as a person with knowledge of facts in response to an interrogatory).
    12
       Rule 165a does not apply here, as Griffin appeared for trial and announced ready, and there is no
indication in the record that his case was placed on a dismissal docket for any failure to be disposed of
within time standards promulgated by the Supreme Court’s administrative rules. See TEX. R. CIV. P. 165a.
We mention this simply to note that even if rule 165a did apply, the rule’s requirements were not satisfied,
such as notice before dismissal and a hearing in response to a timely motion to reinstate. See id.
                                                   –11–
      Third, the record lacks any indication that Griffin was provided with notice to

justify what amounted to a death-penalty sanction under rule 215.2(b)(5) if, in fact,

the Final Judgment is viewed in the discovery sanctions context. See TEX. R. CIV.

P. 215.2(b)(5) (listing dismissal as one of several options court may take “after notice

and hearing”).

      Fourth, even if Griffin had received notice under rule 215.2(b)(5), the record

lacks any indication that the court considered and provided at least some explanation

why lesser sanctions were not appropriate. See Shops at Legacy, 418 S.W.3d at 233

(trial court “must analyze the available sanctions and offer a reasoned explanation

as to the appropriateness of the sanction imposed”) (citing Cire v. Cummings, 134

S.W.3d 835, 840 (Tex. 2004)). Death penalty sanctions “should be used as an initial

sanction only in the most egregious and exceptional cases ‘when they are clearly

justified and it is fully apparent that no lesser sanctions would promote compliance

with the rules’”) Id. (quoting GTE Commc’ns Sys. Corp. v. Tanner, 856 S.W.2d 725,

729 (Tex. 1993)).

      Fifth, and finally, the practical effect of the court’s final judgment here was to

prematurely direct a verdict in appellee’s favor, without ever allowing Griffin to

testify, make an offer of proof, or otherwise present his case.

       Based on this record and the legal standards discussed herein, we conclude

that the dismissal of Griffin’s case with prejudice for want of prosecution constituted

an abuse of discretion and reversible error.

                                         –12–
                                   CONCLUSION

      We reverse the court’s final judgment and remand the case for further

proceedings consistent with this opinion.


                                            /Ken Molberg/
190630f.p05                                 KEN MOLBERG
                                            JUSTICE


Schenck, J., concurring.




                                       –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

TRENT S. GRIFFIN, Appellant                    On Appeal from the 101st Judicial
                                               District Court, Dallas County, Texas
No. 05-19-00630-CV           V.                Trial Court Cause No. DC-13-05893.
                                               Opinion delivered by Justice
AMERICAN ZURICH                                Molberg. Justices Schenck and
INSURANCE COMPANY, Appellee                    Nowell participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that appellant TRENT S. GRIFFIN recover his costs of this
appeal from appellee AMERICAN ZURICH INSURANCE COMPANY.


Judgment entered this 21st day of April, 2021.




                                        –14–